UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit

                      ___________________________

                              No. 98-11265
                            Summary Calendar
                      ___________________________

                              MARY JEWELL,

                                                    Plaintiff-Appellant,

                                  VERSUS


                  DALLAS INDEPENDENT SCHOOL DISTRICT,

                                                     Defendant-Appellee.

         ___________________________________________________

            Appeal from the United States District Court
                 for the Northern District of Texas
                          (3:96-CV-3287-AH)
         ___________________________________________________

                              July 14, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Mary Jewell sued the Dallas Independent

School District ("DISD") pursuant to 42 U.S.C. § 1983, alleging

that she had been terminated because of protected speech activity

under the First Amendment. Jewell further alleged that DISD denied

her procedural and substantive due process in violation of the

Fourteenth     Amendment,   and   that   DISD   breached   her   three-year

employment agreement in the manner in which it terminated her. The

matter was tried to a jury beginning in September 1998. At the

conclusion of Jewell's case in chief, DISD moved for a dismissal of



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
all of Jewell's claims pursuant to Rule 50(a) of the Federal Rules

of Civil Procedure. The Magistrate Judge, sitting as the district

court, granted the motion as to all of Jewell's federal claims, but

denied it as to her breach of employment agreement claim. The jury

returned a verdict for DISD on the breach of employment agreement

claim. The district court subsequently entered judgment in favor of

DISD. Jewell filed a Rule 59 motion to amend judgment or for a new

trial, which the district court denied. This appeal followed.

     A trial court's decision to grant a motion for judgment as a

matter of law is reviewed de novo, applying the same legal standard

that the district court used. Ikerd v. Blair, 101 F.3d 430, 432

(5th Cir. 1996). Judgment as a matter of law is proper if a party

has been fully heard by a jury on a given issue, and "there is no

legally sufficient evidentiary basis for a reasonable jury to have

found for that party with respect to that issue." Fed. R. Civ. P.

50(a). In making this determination, the evidence is to be viewed

in the light most favorable to the non-movant, and any reasonable

inferences are to be drawn in her favor. Ikerd, 101 F.3d at 432.

The denial of a Rule 59 motion to alter or amend judgment is

reviewed for abuse of discretion. St. Paul Mercury Ins. Co. v. Fair

Grounds Corp., 123 F.3d 336, 339 (5th Cir. 1997). Such an abuse of

discretion has occurred only if, viewing the evidence in the light

most favorable to the verdict, the evidence points so strongly and

overwhelmingly in favor of one party that the court believes "that

reasonable men could not arrive at a contrary" conclusion. Boeing

Co. v. Shipman, 411 F.2d 365, 374 (5th Cir. 1969) (en banc).




                                2
     Following a review of the record and the briefs, we conclude

that the district court did not err in granting DISD's motion for

judgment as a matter of law. No reasonable jury could have found in

favor of Jewell on her federal claims. Likewise, we find that the

district court did not abuse its discretion in denying Jewell's

motion to amend judgment or for a new trial. The evidence was

adequate for a reasonable jury to find in favor of DISD.

     AFFIRMED.




                                3